
	
		II
		Calendar No. 246
		111th CONGRESS
		1st Session
		S. 1739
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Dodd (for himself,
			 Mr. Feingold, Mr. Kaufman, Mr.
			 Durbin, Mr. Casey,
			 Mrs. Gillibrand, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 18, 2009
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To promote freedom of the press around the
		  world.
	
	
		1.Short titleThis Act may be cited as the
			 Daniel Pearl Freedom of the Press Act
			 of 2009.
		2.Freedom of the
			 press
			(a)Inclusion of
			 additional information relating to freedom of the press worldwide in annual
			 country reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
				(1)in section 116(d)
			 (22 U.S.C. 2151n(d))—
					(A)in paragraph (10),
			 by striking and at the end;
					(B)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(12)wherever
				applicable—
								(A)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
								(B)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
								(C)in countries where
				there are particularly severe violations of freedom of the press—
									(i)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
									(ii)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder journalists.
									;
				and
					(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
					
						(i)The report
				required by subsection (b) shall include, wherever applicable—
							(1)a description of
				the status of freedom of the press, including initiatives in favor of freedom
				of the press and efforts to improve or preserve, as appropriate, the
				independence of the media, together with an assessment of progress made as a
				result of those efforts;
							(2)an identification
				of countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
							(3)in countries where
				there are particularly severe violations of freedom of the press—
								(A)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
								(B)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder
				journalists.
								.
				(b)Freedom of the
			 press grant program
				(1)In
			 generalThe Secretary of State shall administer a grant program
			 with the aim of promoting freedom of the press worldwide. The grant program
			 shall be administered by the Department of State’s Bureau of Democracy, Human
			 Rights and Labor in consultation with the Undersecretary for Public Affairs and
			 Public Diplomacy.
				(2)Amounts and
			 timeGrants may be awarded to nonprofit and international
			 organizations and may span multiple years, up to 5 years.
				(3)PurposeGrant
			 proposals should promote and broaden press freedoms by strengthening the
			 independence of journalists and media organizations, promoting a legal
			 framework for freedom of the press, or through providing regionally and
			 culturally relevant training and professionalization of skills to meet
			 international standards in both traditional and digital media.
				(c)Media
			 organization definedIn this section, the term media
			 organization means a group or organization that gathers and disseminates
			 news and information to the public (through any medium of mass communication)
			 in a foreign country in which the group or organization is located, except that
			 the term does not include a group or organization that is primarily an agency
			 or instrumentality of the government of such foreign country. The term includes
			 an individual who is an agent or employee of such group or organization who
			 acts within the scope of such agency or employment.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
	
		1.Short titleThis Act may be cited as the
			 Daniel Pearl Freedom of the Press Act
			 of 2009.
		2.Inclusion of additional
			 information relating to freedom of the press worldwide in annual country
			 reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
			(1)in section 116(d) (22
			 U.S.C. 2151n(d))—
				(A)in paragraph (10), by
			 striking and at the end;
				(B)in paragraph (11), by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the end the
			 following new paragraph:
					
						(12)wherever
				applicable—
							(A)a description of the
				status of freedom of the press, including initiatives in favor of freedom of
				the press and efforts to improve or preserve, as appropriate, the independence
				of the media, together with an assessment of progress made as a result of those
				efforts;
							(B)an identification of
				countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
							(C)in countries where there
				are particularly severe violations of freedom of the press—
								(i)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
								(ii)what steps the
				government of each such country has taken to preserve the safety and
				independence of the media, and to ensure the prosecution of those individuals
				who attack or murder journalists.
								;
				and
				(2)in section 502B (22
			 U.S.C. 2304), by adding at the end the following new subsection:
				
					(i)The report required by
				subsection (b) shall include, wherever applicable—
						(1)a description of the
				status of freedom of the press, including initiatives in favor of freedom of
				the press and efforts to improve or preserve, as appropriate, the independence
				of the media, together with an assessment of progress made as a result of those
				efforts;
						(2)an identification of
				countries in which there were violations of freedom of the press, including
				direct physical attacks, imprisonment, indirect sources of pressure, and
				censorship by governments, military, intelligence, or police forces, criminal
				groups, or armed extremist or rebel groups; and
						(3)in countries where there
				are particularly severe violations of freedom of the press—
							(A)whether government
				authorities of each such country participate in, facilitate, or condone such
				violations of the freedom of the press; and
							(B)what steps the government
				of each such country has taken to preserve the safety and independence of the
				media, and to ensure the prosecution of those individuals who attack or murder
				journalists.
							.
			
	
		December 18, 2009
		Reported with an amendment
	
